In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00197-CR


                    MARQUSE LEWAYNE BOSTON, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 108th District Court
                                    Potter County, Texas
          Trial Court No. 74,930-E-CR, Honorable Douglas R. Woodburn, Presiding

                                   October 29, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Marquse Lewayne Boston, appellant, was charged with assault on a family or

household member with a previous conviction for same. After pleading guilty to that

offense, he was placed on four years deferred adjudication probation. Subsequently, the

State filed a motion to adjudicate appellant’s guilt, and a hearing was held on an amended

version of the motion. At the hearing, appellant entered a plea of true to several of the

allegations contained in the State’s motion. The trial court granted the motion, found

appellant guilty, and sentenced him to ten years in prison. Appellant appealed.
         Appellant’s counsel has filed a motion to withdraw together with an Anders1 brief.

Through those documents, he certifies to the court that, after diligently searching the

record, the appeal is without merit. Accompanying the brief and motion is a copy of a

letter sent by counsel to appellant informing the latter of counsel’s belief that there is no

reversible error and of appellant’s right to file a response, pro se, to counsel’s Anders

brief. So too did counsel provide appellant with a copy of the clerk’s and reporter’s

records, according to the letter. By letter dated September 18, 2019, this court notified

appellant of his right to file his own brief or response by October 18, 2019, if he wished to

do so. To date, no response has been received.

         In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. However, he then explained why the issues lacked

merit.

         We conducted our own review of the record to assess the accuracy of counsel’s

conclusions and to uncover arguable error pursuant to In re Schulman, 252 S.W.3d 403

(Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).

No issues of arguable merit were uncovered, however.

         Accordingly, the motion to withdraw is granted and the judgment is affirmed.2

                                                                        Brian Quinn
                                                                        Chief Justice

Do not publish.




         1   See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

         2   Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.

                                                          2